DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
In that response, claims 1 and 5 were amended and claims 3 and 4 were cancelled.   Claims 1, 2, and 5 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carminati (US 2009/0196920, priority to October 13, 2005) in view of Aufhauser (US 3536074).
Carminati teaches “soft gelatin capsules” (claim 15) comprising an omega 3 oil and encapsulating a suspension comprising microcapsules that comprise a polymer and a statin, including those in present claim 2 (abstract; Examples 5, 7, 8 at paras.0049-56, 0060-70; claims 1, 2, 5, 15; see title; abstract; paras.0010-14, 0016-17, 0019; claims 1-3, 5-7, 10, 11, 15).  The statins are isolated from contact with the oil by a polymer coating, which specifically includes Eudragit(R) L and S (para.0017), which are pH-specific release coatings or extended release coatings.  In Examples 5, 7, and 8, PLGA and Eudragit FS 30D® are extended release polymer coatings.  Carminati teaches other extended release polymers (e.g., Eudragit® L in para.0017).  Carminati’s “microcapsules” include encapsulated statins.
Carminati does not specifically teach a tablet embodiment of the statin. 
However as evidenced by Aufhauser and in view thereof  a person of ordinary skill in the art of pharmaceutical dosage forms at the time of invention would have known that tablets as well as granules can be made for encapsulation within capsules of diverse sizes.  Specifically Aufhauser teaches a “soft gelatine sac” (claim 2; col.2 ll.59-64) comprising a liquid and a tablet inside (claim 1; see entire document, esp., title; abstract; col.1 l.68-col.2 l.9, col.2 ll.40-48, 
The tablet is “to be swallowed whole surrounded by a frangible sac containing sufficient water or other liquid to substantially assist in the swallowing of the unit, the sac being substantially impervious to the liquid and the unit comprising a medicinal interior and a casing that is essentially insoluble in the liquid within the sac” (col.1 ll.40-45, emphasis added). The other liquids include nonaqueous liquid such as oils (col. 3 ll.33-41).  The medicine, “[i]t is apparent that any medicament other than aspirin, an antibiotic or a laxative may be used”.  (col. 4 ll.10-11).  
It would have been prima facie obvious to the skilled person at the time the invention was made to combine the teachings of Carminati and Aufhauser and include inside Carminati's softgel capsules tablets comprising a statin as taught in Aufhauser.  The skilled person would have been motivated to do so because (i) both are drawn to oral dosage forms in the form of softgel capsules having a solid medicament inside, (ii) Carminati teaches microcapsules of statin in extended release format, and (iii) Aufhauser teaches that such medicament may be “a medicinal pill, tablet or capsule interior intended to be swallowed whole”, i.e., that a tablet or capsule are equivalents for the purpose of including within its soft gel capsule for improved ingestion method.  Substituting equivalents known for the same purpose, where the equivalency has been recognized in the prior art, presents strong evidence of obviousness; an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 (II) (citations omitted).  Therefore it would have been prima facie obvious to the skilled person to include tablets of statins inside Carminati’s softgel capsules. 

Response to Arguments
Although new rejections are made above Applicant’s argument(s) relating to Carminati are addressed now to the extent they have not been rendered moot and are relevant to the above rejections. 
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. Applicant argues that Carminati’s “microcapsules can not be confused as tablets”,    because “tablet is a pharmaceutical finished dosage form… suitable for administration to a human or animal subject”, and microcapsules “require further processing to be in a form that can be swallowed by or administered to a …subject.  (Remarks, 6-7, April 19, 2022.)
As noted above Aufhauser teaches equivalency among capsules and tablets for the purpose of packaging within a soft gel capsules.  However it is further noted that nothing in Applicant’s disclosure or present claim requires “tablet” to be a “finished dosage form” as Applicant argues.  A tablet plainly means a small mass of medicated material.  
Applicant next argues that “[t]he solid dosage forms incorporated inside the soft capsule in the Carminati et al … are different from those of Applicant technology, since…the present invention, [ ] incorporates one or more single-layer coated tablets or soft or hard capsules and a liquid fill within the soft capsule”.  (Remarks, 7, April 19, 2022.)
In response, it is noted that the features upon which applicant relies (i.e., “single-layer coated tablets or soft or hard capsules” within the soft capsule) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 1 and 5 recite extended release tablet, not coated tablet or soft or hard capsules.
Applicant further distinguishes suspensions of Carminati as requiring different processing than “the solid dosage forms (tablets or capsules)” in the present claims.  (Remarks, 7-8, April 19, 2022.)
First, it is noted that claims 1 and 5 recite extended release tablet, not capsules.  Second, the present claims are product claims, not method claims for preparing the capsules.  Even if the claims recited a product by process, the “patentability of a product does not depend on its method of production”.  MPEP §2113 (citations omitted).  Therefore Applicant’s argument based on processing is not found persuasive or relevant to the present claims.
Applicant also argues that the polymers in Carminati are not used for controlled release or extended release, but only “to protect the statin and capsule (enteric coating-which prevents dissolution or disintegration of the drug in the gastric environment”, “not to control the actual release mechanism”.  (Remarks, 8, April 19, 2022 (emphasis in original).)
In response, first it has to be noted that the emphasized portion is unclear as to the context of the present claims.  Claims 1 and 5 recite “extended release”, not “control the actual release mechanism”.  Without further explanation it is not seen what makes extended release as requiring “control[ling] the actual release mechanism”.  In other words, the feature upon which applicant relies (i.e., “control the actual release mechanism” from the tablet) is not recited in the rejected claims and would be indefinite at the least (among other issues under 35 U.S.C. 112) if it were recited.   
Second, as noted above in Carminati the statins are isolated from contact with the oil by a polymer coating, which specifically includes Eudragit(R) L and S (para.0017), which are pH-specific release coatings or extended release coatings.  In Examples 5, 7, and 8, PLGA and Eudragit FS 30D® are extended release polymer coatings.  Carminati teaches other extended release polymers (e.g., Eudragit® L in para.0017). Carminati teaches encapsulation of drug crystals in these polymers (paras.0025-33).  The polymers reduce contact between the drug crystal and the dissolution medium present in the oral cavity, the stomach, and along the remainder of the gastrointestinal, thus extending its release.    
Applicant next contends that the examiner is using the “claims as a roadmap or template to work backwards to try to create the claimed invention from the prior art”.  (Remarks, 9, see 8-9, 11, April 19, 2022.)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further asserts “[o]ur invention is a new multidose dosage system, consisting of one or more single-layer coated tablets or capsules, incorporated into a soft gelatin capsule that additionally contains a liquid filler…”.  (Remarks, 11, second full para., April 19, 2022 (emphasis added).)
It is again noted that the features upon which applicant relies (i.e., “multidose dosage system” and “single-layer coated tablets or capsules”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next Applicant discusses various tenets of patent law such as the need for a teaching or suggestion to make the claimed subject matter and a reasonable expectation of success, consideration of all claim limitations, consideration of prior art as a whole, etc., without any specific details of this application (Remarks, 12-13, April 19, 2022.)  
These general discussion are not considered specifically relevant to the rejection.
Applicant finally asserts that “the full disclosure of the references teaches away from the Applicant’s invention, …i.e., no extended release tablet inside a softgel capsule as claimed is nowhere in the prior art references”.  (Remarks, 12 last para., see 12-13, April 19, 2022.)
In response it is noted that a mere absence, in a cited prior art, of a specific embodiment that the claim reads on does not constitute teaching away.  In other words,  the mere absence of an anticipatory embodiment does not rise to a criticism, discredit, or otherwise discouragement of all that is not on the face of the prior art.  Here the Office acknowledges that neither Carminati nor Aufhauser alone anticipates the instant claims.  However the claims are found unpatentable over Carminati in view of Aufhauser, because Carminati in fact teaches encapsulation of drug crystals in release extending polymers, and Aufhauser teaches encapsulation of smaller capsules as well as tablets within a soft gelatin capsule.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615